Citation Nr: 0729375	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-31 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

M.R. Weaver


INTRODUCTION

The veteran served on active duty from March 1957 to February 
1976.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, that granted service 
connection for bilateral sensorineural hearing loss with an 
evaluation of 0 percent effective July 18, 2003.


FINDING OF FACT

The veteran has bilateral sensorineural hearing loss, but his 
hearing loss does not meet the requirements for a compensable 
rating.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.85-4.87, 
Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003; a rating 
decision in November 2003; and a statement of the case in 
August 2004.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the last final adjudication in the January 
2005 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Disability 
ratings are based on "the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civil occupations."  38 U.S.C. § 
1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Felden v. West, 11 Vet. 
App. 427 (1998); Bruce v. West, 11 Vet. App. 405 (1998); 
Dinsay v. Brown, 9 Vet. App. 79 (1996).  Ratings for 
bilateral sensorineural hearing loss range from 
noncompensable to 100 percent.  38 C.F.R. § 4.85 (2006).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The 
veteran's controlled speech discrimination test results 
(Maryland CNC) and his average hearing threshold levels (as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz) are used to determine a 
Roman numeral designation of hearing impairment that ranges 
from I to XI.  38 C.F.R § 4.85 Table VI (2006).  The 
resulting Roman numeral is used to discern the assigned 
rating.  38 C.F.R § 4.85 Table VII (2006).  

In this case, the veteran is appealing his initial rating 
award of 0 percent issued in November 2003.  An appeal from 
an initial rating is a distinct claim from a claim for an 
increased rating and requires consideration of whether a 
higher rating is warranted during any period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999)

The veteran underwent a private audiologic evaluation in July 
2003.  At that time, puretone thresholds, in decibels, were 
as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
30
60
55
Left Ear
15
35
60
60

The veteran's average puretone threshold was 41.25 in the 
right ear and 42.5 in the left ear.  Speech audiometry 
reveled speech recognition ability of 94 percent in the right 
ear and 84 percent in the left ear.  Under Table VI of 38 
C.F.R. § 4.85, the veteran's results warranted a designation 
of Roman numeral I in the right ear and Roman numeral II in 
the left ear.  The appropriate rating for these designations 
is 0 percent under Table VII of 38 C.F.R. § 4.85.  
  


The veteran underwent a VA audiology examination in September 
2004.  At that time, puretone thresholds, in decibels, were 
as follows: 


1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
25
60
65
Left Ear
25
30
65
65

The veteran's average puretone threshold was 42.5 in the 
right ear and 46.25 in the left ear.  Speech audiometry 
reveled speech recognition ability of 86 percent in the right 
ear and 86 percent in the left ear.  Under Table VI of 38 
C.F.R. § 4.85, the veteran's results warranted a designation 
of Roman Numeral II for both ears.  The appropriate rating 
for such a designation is 0 percent under Table VII of 
38 C.F.R. §  4.85.  

The Board has considered the provisions of 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment.  However, the 
veteran does not have a puretone threshold of 55 decibels or 
more at each of the frequencies 1000, 2000, 3000, and 4000 
Hertz to warrant application of 38 C.F.R. § 4.86(a).  
Further, the evidence does not reflect the requisite 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz that would warrant application of 38 C.F.R. § 
4.86(b).  Furthermore, the audiological examiners did not 
certify that use of the speech discrimination test was not 
appropriate because of language difficulties, inconsistent 
speech discrimination, or for any other reason that would 
warrant the use of Table VIa.  38 C.F.R. § 4.85(c), Table 
VIa.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected hearing loss.  
However, according to the results of the July 2003 and 
September 2004 audiometric tests, as compared to the rating 
criteria, a compensable rating may not be granted for any 
time during the appeal period.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The Board has considered the doctrine 
of reasonable doubt but finds it to be inapplicable because 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  

As the preponderance of the evidence is against the veteran's 
claim for a compensable rating for bilateral sensorineural 
hearing loss, that claim is denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

A compensable evaluation for bilateral sensorineural hearing 
loss is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


